Citation Nr: 1337416	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include as a result of exposure to herbicides.

2.  Entitlement to an effective date prior to July 30, 2013, for the grant of service connection for peripheral arterial disease of the right lower extremity.  

3.  Entitlement to an effective date prior to July 30, 2013, for the grant of service connection for peripheral arterial disease of the left lower extremity.  

4.  Entitlement to an effective date prior to July 30, 2013, for the grant of a 30 percent rating for arteriosclerotic heart disease.

5.  Entitlement to an effective date prior to July 30, 2013, for the grant of a 30 percent rating for adjustment disorder with depressed mood.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION


The Veteran served on active duty from June 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was remanded by the Board in March 2013 for additional development.  In a July 2013 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for diabetic retinopathy; denied service connection for bilateral leg radiculopathy; denied service connection for a prostate disability, including due to exposure to herbicides; denied service connection for a liver disability; denied an initial rating in excess of 30 percent for diabetic nephropathy; denied an initial rating in excess of 20 percent for diabetes mellitus; denied initial ratings in excess of 10 percent and 30 percent for a neurogenic bladder; denied an initial rating in excess of 10 percent for hypertension; denied an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; denied an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; denied an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; denied an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; and denied an initial rating in excess of 10 percent for arteriosclerotic heart disease.  At that time, the Board also remanded the issues of entitlement to service connection for a stomach disability, to include as a result of exposure to herbicides; entitlement to service connection for peripheral vascular disease of the lower extremities, to include as a result of exposure to herbicides; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Board also found that initial ratings of 20 percent, but not higher, were warranted for peripheral neuropathy of the left and right lower extremities.  

After completing the requested development, in an August 2013 rating decision, the RO granted service connection for peripheral arterial disease (claimed as peripheral vascular disease) of the right lower extremity and assigned a 40 percent rating effective date July 30, 2013; and granted service connection for peripheral arterial disease (claimed as peripheral vascular disease) of the left lower extremity and assigned a 40 percent rating effective date July 30, 2013.  The grant of service connection for those two disabilities is considered a full grant of the benefit sought on appeal.  Therefore, the matter of entitlement to service connection for peripheral vascular disease of the lower extremities is no longer before the Board and will not be addressed in this decision.  The claims for service connection for a stomach disability, to include as a result of exposure to herbicides, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities remained denied in a September 2013 supplemental statement of the case.  Those issues were then returned to the Board.  

The RO included the issues of entitlement to a higher rating for arteriosclerotic heart disease, entitlement to a higher rating for diabetic nephropathy, entitlement to a higher rating for diabetes mellitus, entitlement to a higher rating for peripheral neuropathy of the right lower extremity, entitlement to a higher rating for peripheral neuropathy of the left lower extremity, entitlement to a higher rating for a neurogenic bladder, entitlement to a higher rating for hypertension, entitlement to a higher rating for peripheral neuropathy of the right upper extremity, and entitlement to a higher rating for peripheral neuropathy of the left upper extremity, in the September 2013 supplemental statement of the case.  However, all of these issues were addressed in the Board's July 2013 decision.  Therefore, they are no longer on appeal and will not be addressed in this decision.  

The August 2013 rating decision also granted a 30 percent rating for arteriosclerotic heart disease, effective July 30, 2013, and granted a 30 percent rating for adjustment disorder with depressed mood, also effective July 30, 2013.  The RO then included the issues of entitlement to higher ratings for those disabilities in the September 2013 supplemental statement of the case.  However, those issues were not in appellate status at the time of the issuance of the September 2013 supplemental statement of the case and were improperly included in the supplemental statement of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date prior to July 30, 2013, for the grant of service connection for peripheral arterial disease of the right and left lower extremities and for the grant of 30 percent ratings for arteriosclerotic heart disease and adjustment disorder with depressed mood; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and exposure to herbicides is presumed.  

2.  The Veteran is not shown to have been diagnosed with a stomach disease that is presumed to be caused by exposure to herbicides.  

3.  The most probative evidence shows that the Veteran does not have a current stomach disability that is due to an event or incident of service, including his episode of gastroenteritis or exposure to herbicides.  


CONCLUSION OF LAW

A stomach disability was not incurred in, or aggravated by, active service and may not be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007, April 2009, October 2009, August 2010, and March 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the issued addressed herein and the report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA has satisfied the duty to assist provisions of law.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as ulcers, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain listed diseases that become manifest within a particular period after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e) (2013).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 (1994); Notice, 61 Fed. Reg. 41,442 (1996); 75 Fed. Reg. 247 (2010).  

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In a July 1968 service medical report, the Veteran complained of diarrhea, abdominal cramps, and fever for the previous six hours.  After physical examination, the diagnosis was gastroenteritis, etiology unknown.

After separation from service, a February 2012 VA medical report stated that a barium examination of the Veteran's upper gastrointestinal system gave an impression of thickened duodenal folds as seen with duodenitis and small hiatal hernia, while a barium enema gave an impression of universal colonic diverticulosis.  

The record shows that the Veteran served in the Republic of Vietnam in the Vietnam era.  Exposure to herbicides is conceded.  However, gastroenteritis, duodenitis, hiatal hernia, and diverticulosis are not included in the list of diseases that are presumed to be due to exposure to herbicides.  Therefore, service connection for a stomach disability may not be granted on presumptive basis pursuant to 38 C.F.R. § 3.309(e).  A competent medical opinion, or competent and credible lay evidence of continuity of symptomatology, is required to support the claim.  

However, neither has been sufficiently presented such that the claim may be granted.  At a VA examination in August 2013, the clinician stated that there was no evidence of a current stomach disability, and any prior diagnosed stomach ailment was not related to service.  The Veteran had one isolated episode of acute gastroenteritis that was treated and resolved during service, without evidence of complications, residuals, or sequelae.  The Report of Medical History for separation purposes denied any history of stomach or intestinal problems.  Additionally, the isolated episode of duodenitis in 2012 was treated and resolved.  It was also found to be not related to his active military service because there was a gap of more than 30 years from separation.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability).  The August 2013 opinion was based on a full review of the record and a thorough clinical evaluation.  Additionally, a complete rationale was provided.  Therefore, the Board has accorded it significant weight.  Bloom v. West, 12 Vet. App. 185 (1999) ; Winsett v. West, 11 Vet. App. 420 (1998).  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to report about stomach pain or problems during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Although lay persons are competent to provide opinions on some medical issues, specific stomach diseases fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Additionally, the Board finds that the Veteran's assertions are not credible in light of the contemporaneous medical reports that show that the Veteran denied any chronic gastrointestinal disability upon separation.  The Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing stomach pain or problems since service.

The only competent medical evidence regarding the etiology of the claimed stomach disability is against the claim.  No presumptive stomach disability due to herbicide exposure has been diagnosed.  No ulcer was shown to have manifested to a compensable degree within one year following separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for stomach disability, to include as a result of exposure to herbicides, is denied.  


REMAND

An August 2013 rating decision granted service connection for peripheral arterial disease of the left and right lower extremities and assigned 40 percent ratings, effective date July 30, 2013.  The August 2013 rating decision also granted a 30 percent ratings for arteriosclerotic heart disease and adjustment disorder with depressed mood, effective July 30, 2013.  As a result of those allowances, the Veteran's total schedular rating became 100 percent, effective July 30, 2013.  In a September 2013 statement, the Veteran stated that he disagreed "with the effective date of the grant of 100%.  It should be effective since original claim."  

The Board finds that submission constitutes a notice of disagreement as to the effective dates assigned.  The Veteran has not been provided with a statement of the case on those issues.  Where an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction has not issued a statement of the case, the Board should remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issues.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the effective dates assigned for the disabilities detailed above.  Harris v. Derwinski, 1 Vet. App. 180 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  The appropriate remedy is remand.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Issue a statement of the case that addresses the issues of entitlement to an effective date prior to July 30, 2013, for the grant of service connection for peripheral arterial disease of the right lower extremity; entitlement to an effective date prior to July 30, 2013, for the grant of service connection for peripheral arterial disease of the left lower extremity; entitlement to an effective date prior to July 30, 2013, for the grant of a 30 percent rating for arteriosclerotic heart disease; and entitlement to an effective date prior to July 30, 2013, for the grant of a 30 percent rating for adjustment disorder with depressed mood.  Notify that Veteran that if he wants appellate review of those issues, he must perfect an appeal.  

2.  Then readjudicate the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


